Case 1:20-cv-00228-DKW-WRP Document 30 Filed 10/23/20 Page 1 of 1                                   PageID #: 272
  AO 450 (Rev. 5/85) Judgment in a Civil Case




                                   UNITED STATES DISTRICT COURT
                                                DISTRICT OF HAWAII

   42 VENTURES, LLC                                         JUDGMENT IN A CIVIL CASE

                   Plaintiff,                               Case: CV 20-00228 DKW-WRP
                                                                        FILED IN THE
                     V.                                        UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF HAWAII

                                                                          October 23, 2020
   PATRICK REND aka IVAN
                                                                     At 2 o’clock and 45 min p.m.
   PETROVIC, PATRICK PETROV,                                        MICHELLE RYNNE, CLERK
   VINIT MAV, HE SHAN, HOSAM
   AZZAM, FAHD ALI and DOES 1-10

                  Defendants.


  [ ]       Jury Verdict. This action came before the Court for a trial by jury. The issues
            have been tried and the jury has rendered its verdict.

  [T] Decision by Court. This action came for consideration before the Court. The
            issues have been considered and a decision has been rendered.


            IT IS ORDERED AND ADJUDGED that judgment is entered pursuant to the
            “Stipulated Consent Judgment Between Plaintiff and Defendant Patrick Petrov”,
            ECF No. 14, filed June 10, 2020, the “Findings and Recommendation to Deny
            Plaintiff’s Motion for Default Judgment”, ECF No. 27, filed on October 2, 2020
            and the “Order Overuling Plaintiff’s Objections and Adopting the Magistrate
            Judge’s Findings and Recommendations”, ECF No. 29, filed on October 23, 2020.
            It is ordered that this action is dismissed as to all remaining defendants.

                   October 23, 2020                                    MICHELLE RYNNE
   Date                                                     Clerk

                                                                     /s/ Michelle Rynne by ET
                                                            (By) Deputy Clerk
